DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art fails to disclose or make obvious the claimed combination including the following features:
Carter (US 2013/0153634 A1) teaches a stapling apparatus (see Fig 1) including a shell (Fig 3, #79), a stapling cartridge (Figs 2-4, #70) supporting fasteners within (See ¶ [0054]). Carter further teaches a pusher (Fig 9, ¶ [0056]) and a buttress (Figs 17-19, #600) with legs (Fig 18, #620) which can be considered “coupled” to the pusher via the staple cartridge as illustrated in Fig 19. In light of the specification and the figures (See ¶ [0043] of the US PG Publication of the current application, US 2020/0345370 A1 and Figs 2 & 3), it is clear that the language of claims 1 and 11 (i.e. the buttress … including legs connected to the pusher) is interpreted to mean a buttress … including legs connected directly to the pusher. Therefore, Carter does not specifically teach or make obvious that the buttress includes legs connected to the pusher as recited in claims 1 and 11. Further, none of the other cited references anticipates or make obvious that the buttress member includes legs connected to or pinned to the pusher.
Milliman (US 2014/0239046 A1) also teaches a stapling apparatus (see Fig 1), including a stapling cartridge (Fig 3A, #120), a pusher (#160), and a buttress member (#130). However, Milliman does not teach that the buttress member includes legs connected to the pusher, as recited in claims 1 and 11 (see ¶ [0047], [0048], and [0052]).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 3-10 and 12-20, they are allowed as depending from claims 1 and 11, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--